U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB For Annual and Transition Reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (Mark One) x Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-11248 SUNRISE ENERGY RESOURCES, INC. (Name of Registrant as specified in its charter) Delaware 84-0938688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 551 Fifth Avenue, Suite 2020 New York, New York 10017 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (212) 973-0063 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Check weather the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Acto Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. SEC 2337 (12-05) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o 1 Indicate bycheck markweathertheregistrantis a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox State issuer’s revenues for its most recent fiscal year: $1,874,207 The aggregate market value of the voting and non-voting common equity held by non-affiliates as of March 27, 2007 within past 60 days: $15,616,510. As of March 27, 2007, the Registrant had 17,179,353 shares of common stock issued and outstanding, or committed for issuance Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule12b-2 of the Act).YesoNox 2 SUNRISE ENERGY RESOURCES, INC.FORM 10-KSB TABLE OF CONTENTS Part I. Item 1. Description of Business Item 2. Description of Properties Item 3. Legal Proceedings Item 4. Submission of Matters to a Vote of Security Holders Part II. Item 5. Market for Common Equity and Related Stockholder Matters Item 6. Management’s Discussion and Analysis of Financial Conditionand Results of Operations Item 7. Financial Statements and Supplementary Data Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 8a. Controls and Procedures Part III. Item 9. Directors, Executive Officers, Promoters and Control Persons Item 10. Executive Compensation Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters Item 12. Certain Relationships and Related Transactions Item 14. Principal Accountant Fees and Services Part IV. Item 13. Exhibits, Financial Statement Schedules and Reports on Form 8-K Signatures Certifications 3 PART I. ITEM 1. DESCRIPTION OF BUSINESS This Annual Report contains forward looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995). All statements, other than statements of historical fact, contained in this report are forward looking statements, including, without limitation, statements regarding the future financial position, business strategy, proposed acquisitions, budgets, litigation, projected costs and plans and objectives of or involving Sunrise or EP. Sunrise Shareholders can identify many of these statements by looking for words such as “believe”, “expects”, “will”, “intends”, “projects”, “anticipates”, “estimates”, “continues” or similar words or the negative thereof. There can be no assurance that the plans, intentions or expectations upon which these forward looking statements are based will occur. Forward looking statements are subject to risks, uncertainties and assumptions, including those discussed elsewhere in this report. Although Sunrise believes that the plans, intentions and expectations represented in such forward looking statements are reasonable, there can be no assurance that such plans, intentions and expectations will prove to be correct. Some of the risks which could affect future results and could cause results to differ materially from those expressed in the forward looking statements contained herein include: risks inherent in the future prices for oil and natural gas, political and regulatory risks, risks inherent in currency exchange rates, risks inherent in the prices for services and government fiscal regimes and the risk that actual results will vary from the results forecasted and such variations may be material. The information contained in this report, including the information set forth under “Risk Factors”, identifies additional factors that could affect the operating results and performance of Sunrise. We urge you to carefully consider those factors. The forward looking statements contained herein are expressly qualified in their entirety by this cautionary statement. The forward looking statements included in this Report are made as at the date of this Annual Report and Sunrise undertakes no obligation to publicly update such forward looking statements to reflect new information, subsequent events or otherwise. As used in this annual report, the terms "we", "us", "our", "Company" and "Sunrise" means Sunrise Energy Resources, Inc. and its consolidated subsidiary, unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this annual report. COMPANY OVERVIEW Sunrise Energy Resources, Inc. (“Sunrise” or the “Company”) was incorporated in the State of Delaware on April 1 1991. We are engaged in the development and production of oil and gas properties. Our business activities are primarily conducted in Ukraine and we have 8 properties including 3 in Eastern Ukraine and 5 in Western Ukraine. One property out of eight is currently producing. The producing Karaikozovsk block is located in Kharkov Region, Eastern Urkaine. Our activities on the Karaikozovsk block are governed by License number 2489 issued by the Ukrainian State Licensing Agency, on July 2, 2004 for a period of 5 years, which is further subject to the fulfillment of the license agreement investment terms. In addition to the above mentioned license, in 2004 we were granted LicenseNumber2581 and License Number 2507 for the exploration and development of the Rogan and Rakitnyansk blocks for a period of 5 years.During 2006 our production was limited to Karaikozovsk field where we also drilled Well #21 in order to ramp up production and delineate the reservoir. All of the operating activities of Sunrise Energy Resources Inc. are conducted through its wholly owned subsidiaries: TOV Energy-Servicing Company Esko Pivnich (“Esko Pivnich”), a Ukrainian Closed Joint Stock Company (CJSC) established on January 20, 2000 and Pari, Ltd. Organized under the laws of Ukraine. The primary business activities of Esko Pivnich are oil and gas exploration, production and distribution in the country of Ukraine.On October 4, 2004 Sunrise Energy Resources Inc. and certain stockholders of Sunrise Energy Resources Inc. entered into a Stock Purchase Agreement and Plan of Reorganization with the shareholders of Esko Pivnich (the “Agreement”). Pursuant to the Agreement, Sunrise Energy Resources Inc. has acquired all of the outstanding common stock of Esko Pivnich, an oil and gas production and development company incorporated and operating in Ukraine. In addition, certain stockholders of Sunrise Energy Resources Inc.sold 5.0 million shares to shareholders of Esko Pivnich (“EP Shareholders”), and the Company also issued 10,479,900 shares to certain EP Shareholders. As a result of the transaction, Esko Pivnich became a wholly-owned subsidiary of Sunrise. 4 Table of Contents On or about January 31, 2005, NevWest Securities Corp has filed with the NASD Form 15c-211 and related information on behalf of the Company to act as a market maker for the Company’s securities. On or about May 23, 2005, Company’s common shares were approved for trading on the OTCBB under the symbol SEYR. As of December 31, 2005, EP’s proved reserves were not quantified in accordance with Rule 4-10(a) of Regulation S-X. During 2007, Sunrise plans to engage an internationally recognized petroleum engineering firm to perform an independent valuation of the reserves in accordance with the above mentioned SEC guidelines. On January 20, 2006, Sunrise Energy Resources, Inc. executed a share purchase agreement with the shareholders of Pari, Ltd, a Ukrainian limited liability company holding exploration licenses for Niklovitsk, Peremyshlyansk, Chukvinsk, Pilipovsk and Sheremetyevsk exploration blocks in the Western Ukraine. The board of directors of Sunrise Energy Resources, Inc. approved the transaction on February 9, 2006. At the time of Pari acquisition, the latter did not have any proved reserves as defined in Rule 4-10(a) of Regulation S-X. Availability of Reports Sunrise’s Annual Report on Form 10-KSB, Quarterly Reports on Form 10-QSB, Current Reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13 (a) or 15 (a) of the Securities Act of 1934 are available from the Securities and Exchange Commission and can be found on the SEC’s website at www.sec.govand at the Company’s website www.sunriseenergy.us. Strategy We intend to increase our reserves, production and cash flow through (a) the acquisition and development of oil and gas properties (b) exploring for new reserves on the existing properties; and (c) optimizing production and value from the existing reserve base. To meet these objectives, we plan to increase production of the Karaikozovsk’s property following the completion of Well #21 and possible transfer of Well #3 to the gas horizon. In addition, we plan to revitalize Well #1 of Rakitnyansk block and drill an exploration Well #2 of Rakitnyansk block. On the Rogan block we plan to drill an exploration well. We plan to complete the exploration Well #1 on our Peremyshlyansk property and commence exploration of our other fields in Western Ukraine. Drilling Activity During 2006, we carried out the necessary repairs and workovers on Wells #3 of Karaikozovsk’s block and resumed production from the well.Further, in February 2007 the Company сompleted drilling Well #21 of Karaikozovsk property. The Company is currently drilling an exploration Well #1 of Peremyshlyansk block in Western Ukraine. The anticipated completion costs of around US$3 million are expected to be financed out of the operating cashflow, vendor loans and bank loans. Customers During 2006 and 2005 the Company produced approximately 37MBBLS and 39 MBBLS of crude oil net to the Company, respectively. In addition, the Company produced 27 MMCF of natural gas in 2006 and 59 MMCF in 2005. The produced oil & gas were separated and treated to commercial grade at the Company’s on-site separation and storage facility. Our sales during 2006 and 2005 were mostly to independent oil & gas traders. Competition The oil & gas industry is highly competitive, and our future plans can be adversely affected by competition from larger and more established oil & gas companies. We compete for reserve acquisitions, exploration licenses, concessions and marketing agreements against companies with financial resources that may significantly exceed ours. 5 Table of Contents The Ukrainian government may take broad actions to overhaul the current oil & gas regulations, which could allow the entry into the market of additional oil & gas companies, thus increasing the current competition and changing the business climate. However, these changes would also allow the Company to further develop its current properties as well as apply for additional licenses, while using our advantages of operating experience, distribution channels and qualified personnel to further advance our plans. Government Regulation Our operations are subject to various levels of governmental controls and regulations in the United States and in Ukraine. We attempt to comply with all legal requirements in the conduct of our operations and employ business practices that we consider to be prudent under the circumstances in which we operate. It is not possible for us to separately calculate the costs of compliance with environmental and other governmental regulation as compliance expense is included in cost of operations. In Ukraine legislation affecting the oil and gas industry is under constant review, and may be amended to address industry trends and governmental objectives. Pursuant to such legislation, various governmental departments and agencies have issued extensive rules and regulations that affect the oil and gas industry, some of which carry substantial penalties for failure to comply. These laws and regulations can have a significant impact on the industry by increasing the cost of doing business and, consequently, can adversely affect our profitability.
